Case:20-10221-JGR Doc#:54 Filed:04/29/20                Entered:04/29/20 21:56:32 Page1 of 1




       UNITED STATES BANKRUPTCY COURT
       FOR THE DISTRICT OF COLORADO

       IN RE:                      )
                                   )                         Case No. 20-10221-JGR
       DECLARATION BREWING COMPANY )
                                   )
                                   )
       EIN: XX-XXX0112             )
                                   )                         Chapter 11
                                   )
       Debtor(s).                  )

         DEBTOR’S VOLUNTARY MOTION TO DISMISS CHAPTER 11 CASE


       Declaration Brewing Company, the Debtor in the above-captioned Chapter 11 case, by
and through Counsel, respectfully moves for this Court to enter an order dismissing the Debtor’s
case pursuant to 11 US §1112. In support of this Motion, the Debtor avers and states as follows:

       1.     The Debtor filed for relief under Chapter 7 of the U.S. Bankruptcy Code on
January 13, 2020 (Docket No. 1).

        2.      After filing of the case, the outbreak of COVID-19 caused the State of Colorado
to issue a stay at home order and effectively shutter most hospitality and service businesses. The
damage to the economy has not yet been assessed, and may not be for some time. However, the
damage to Declaration Brewing Company was immediate and irreparable. The Debtor has been
left with no income stream with which to reorganize.

       3.      Debtor has waited to file this motion in hopes that businesses would be allowed to
reopen, and that a feasible plan could be put forth to pay the Debtor’s creditors. This is no longer
possible, and rehabilitation cannot take place.

        WHEREFORE, the Debtor prays that this Court enter an order dismissing the Debtor’s
Chapter 11 case without prejudice, and for such other relief as the Court may deem appropriate
under the U.S. Bankruptcy Code.

Date: April 29, 2020                  Respectfully submitted:        /s/Devon M. Barclay
                                                                     Devon M. Barclay, #52663
                                                                     Devon Barclay, PC
                                                                     2435 Ingalls Street
                                                                     Denver, CO 80214
                                                                     Phone: 720-515-9887
